Opinion by
Cole, J.
It was stipulated that the merchandise consists of liver concentrate the same in all material respects as the substance passed upon in Abstract 55240. The cited case found that the liver concentrate was an uncompounded, inedible substance, containing no alcohol and possessing a therapeutic element making the product available as a remedy for anemia, and that the grinding of the liver into powdered form to produce the imported commodity was a process that advanced the merchandise beyond what was necessary to prevent deterioration, thereby removing the drug from a crude state and bringing it into an advanced condition. Accordingly, the claim of the plaintiff was sustained.